DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 13 July 2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added.  Claims 15-20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-14 are presently under consideration in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (US Patent No. 5,845,396, previously cited) in view of Koger et al. (US Patent No. 5,437,282), further in view of Williams (US Publication No. 2014/0031911, previously cited).
Regarding Claims 1 and 6-9, Altman et al. discloses a method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10), the method comprising: forming an implantable lead body (104, Figs. 1-2; Abstract; Col. 2, Lines 22-30), wherein forming the implantable lead body comprises: 
helically winding (coiled cable structure 204, Figs. 2-4; Col. 5, Lines 61-67) at least one cable about a mandrel to form a coiled cable assembly in a first, restrained state (winding cable around a mandrel to form a helically coiled cabled assembly, Col. 2, Lines 30-62; Col. 6, Lines 34-54), wherein helically winding the at least one cable includes applying a tensile force to the at least one cable as the at least one cable is wound about the mandrel (applying force/stresses to cable during winding to form coiled structure, Col. 2, Lines 30-62; Col. 6, Lines 34-54); 
removing the mandrel from the coiled cable assembly (Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) and releasing the tensile force from the at least one cable after removal of the mandrel (removing/detaching mandrel to release coiled cable structure, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) to allow the coiled cable assembly to release stored mechanical energy and transition from the restrained state to a second, relaxed state in which the coiled cable assembly is substantially free of stored mechanical energy (stored mechanical stresses/forces from the winding are released after the detachment of the coil structure from the mandrel, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65), 
and further positioning the coiled cable assembly within a lumen of an outer sheath (biocompatible tube, Col. 6, Lines 50-54; Col. 9, Lines 10-15; Col. 10, Lines 49-55), after releasing the tensile force from the at least one cable (inserted into tube after removal/detachment from mandrel, Col. 6, Lines 50-54; step 528, Fig. 5) or prior to releasing the tensile force from the at least one cable (inserted into tube prior to removal/detachment from mandrel, Col. 3, Line 55–Col. 4, Line 15; Col. 9, Lines 24-29) wherein the outer sheath is constructed of a flexible polymer material (Col. 2, Lines 9-17; Col. 6, Lines 50-54; Col. 9, Lines 10-15).  
Altman et al. further discloses removing the mandrel from the coiled cable assembly (Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) and releasing the tensile force from the at least one cable after removal of the mandrel (removing/detaching mandrel to release coiled cable structure, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) to allow the coiled cable assembly to release stored mechanical energy and transition from the restrained state to a second, relaxed state (stored mechanical stresses/forces from the winding are released after the detachment of the coil structure from the mandrel, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65). However, Altman et al. does not explicitly disclose that the mandrel is removed from the coiled cable while maintaining application of the tensile force on the at least one cable, and then releasing the tensile force from the at least one cable after the removal of the mandrel. Altman et al. does appear to disclose in one embodiment that the mandrel may be removed after dispersion coating, but prior to the full release of the tensile force, in that, “Dispersion coating step 804 produces a coating having a sufficient thickness to temporarily overcome the residual stresses in the coiled cables until the structure can be inserted into a preformed, biocompatible tube” (Col. 9, Lines 5-10) and “If the cables are designed to ultimately be placed inside a preformed tube, then the dispersion coating can be thinner, because the dispersion coating has to resist the residual stresses in the coiled cables only long enough to detach the coiled cables from the mandrel and place the coiled cables within the tube.” (Col. 8, Lines 18-25, emphasis added). Therefore, Altman et al. discloses that the mandrel may be removed at any time after the dispersion coating, since the coating would temporarily ‘maintain application of the tensile force on the at least one cable, and then releasing the tensile force from the at least one cable after the removal of the mandrel’ (i.e., after the insertion into the preformed tube) as required by Claim 1. Furthermore, Koger et al. teaches a method of forming an elongate medical lead comprising a coiled cable assembly (Abstract), wherein at least one cable (40, Figs. 5-6) is wound about a mandrel (60, Fig. 5), wherein the mandrel is removed from the coiled cable while maintaining application of the tensile force on the at least one cable (mandrel is removed while maintaining tension with a second smaller mandrel and/or fishing line, Col. 5, Line 60-Col. 6, Line 27), and then releasing the tensile force from the at least one cable after the removal of the mandrel (release of tension to allow the inner coil to expand and interfere with outer coil, Col. 5, Line 60-Col. 6, Line 27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifically remove the mandrel from the coiled cable while maintaining application of the tensile force on the at least one cable, and then releasing the tensile force from the at least one cable after the removal of the mandrel, as taught by Koger et al., and implied as a potential alternative by Altman et al., in order to perform additional manufacturing steps that may be inhibited by the mandrel remaining in place, such as inserting the coiled structure into a preformed tube smaller than the end fixtures (see Altman et al., Col. 7, Line 60-Col. 8, Line 4) and/or to additionally tighten the coiled structure before the release of tension to insert the coil assembly within another wound coil structure (see Koger et al., Col. 5, Line 62-Col. 6, Line 27).  
Furthermore, although Altman et al. does disclose additional thermal processing techniques (Col. 3, Lines 25-30), however, Altman et al. and Koger et al. in combination do not explicitly disclose subsequently subjecting the lead body to a reflow process by applying heat to the lead body and outer sheath. Williams teaches a method of forming a stimulation lead (Paragraph 0031, 0028, Abstract) comprising forming an implantable lead body (24, 26, 28, Fig. 2) by helically winding at least one cable about a mandrel (steps 100, 102, Fig. 8; Paragraph 0053-0054, 0007) to form a coiled cable assembly (Paragraph 0005-0007, 0034-0035, 0053), and then positioning the coiled cable assembly within a lumen of an outer sheath (step 104, Fig. 8; Paragraph 0054, 0045) constructed of a flexible polymer material (Paragraph 0031, 0042), and subsequently subjecting the lead body to a reflow process (106, Fig. 8; Paragraph 0054, 0007, 0045) by applying heat to the lead body and outer sheath (Paragraph 0054, 0007, 0045, 0031, 0042). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to subsequently subject the lead body to a reflow process by applying heat to the lead body and outer sheath, as taught by Williams, after positioning the coiled cable assembly within a lumen of the outer sheath in the method disclosed by Altman et al. and Koger et al. in combination, in order to securely embed the cables in the sheath to prevent substantial movement and/or frictional forces between the cables and/or outer sheath. 

Regarding Claim 2, Altman et al. discloses the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further wherein in the first, restrained state, the coiled cable assembly has stored mechanical energy resulting from helically winding the at least one cable about the mandrel (applying force/stresses to cable during winding to form coiled structure, Col. 2, Lines 30-62; Col. 6, Lines 34-54).  
Regarding Claim 3, Altman et al. discloses the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further comprising helically winding (coiled cable structure 204, Figs. 2-4; Col. 5, Lines 61-67) at least one cable about a mandrel to form a coiled cable assembly in a first, restrained state (winding cable around a mandrel to form a helically coiled cabled assembly, Col. 2, Lines 30-62; Col. 6, Lines 34-54) and releasing the tensile force from the at least one cable (removing/detaching mandrel to release coiled cable structure, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55 58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) to allow the coiled cable assembly to release stored mechanical energy and transition to a second, relaxed state (stored mechanical stresses/forces from the winding are released after the detachment of the coil structure from the mandrel, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65). Although Altman et al. does not explicitly disclose wherein an inner diameter of the coiled cable assembly in the first state is smaller than the inner diameter of the coiled cable assembly in the second state, however, after the coiled structure is removed/detached from the mandrel and no longer subjected to the winding forces (thus allowed to “relax”), the coiled structure would likely at least partially expand (i.e. like a spring), and thus the diameter of the coiled cable assembly in the first state would be smaller than the inner diameter of the coiled cable assembly in the second state. This would depend on the size and/or tightness of the windings of coiled cable structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the method of forming the lead body disclosed by Altman et al., Koger et al., and Williams in combination such that the inner diameter of the coiled cable assembly in the first state is smaller than the inner diameter of the coiled cable assembly in the second state, depending on a desired size/tightness of the windings of coiled cable structure, since such a modification would have involved a mere change in the size of a component (i.e. the coiled cable structure).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding Claims 4 and 5, Altman et al. discloses the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further wherein the coiled cable assembly (204, Fig. 2; Col. 6, Lines 29-33) extends from a proximal end of the lead body (coiled structure 204 extends from connectors 124, 128, 120 of proximal end 110, Fig. 3) to a distal end of the lead body (coiled structure 204 extends to lead tip 108 with electrodes 116, 208,  Fig. 2), and wherein the method further comprises: providing a plurality of terminals (connectors 124, 128, 120, Fig. 3; Col. 5, Lines 50-60) at the proximal end of the lead body; and 2113930USO1 32736-725providing a plurality of electrodes (116, 208, Fig. 2; Col. 5, Lines 50-67) at the distal end of the lead body; and electrically coupling each of the plurality of terminals to at least one of the plurality of electrodes through the coiled cable assembly (Col. 5, Line 50-Col. 6, Line 33).  

Regarding Claims 10 and 11, Altman et al. and Williams in combination disclose all of the claimed elements as described above, except none of Altman et al., Koger et al., nor Williams explicitly discloses that subjecting the lead body to a reflow process causes a diameter of the lead body to decrease, or wherein a size of the coiled cable assembly remains unchanged following the reflow process.  However, Altman et al. does disclose the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further wherein the diameter/thickness of the outer tube structure may be variable as desired for sufficient functionality (Col. 8, Lines 10-17; Col. 7, Lines 60-61; Col. 3, Lines 15-20) and that the helically coiled cable assembly itself would be unaffected by additional disclosed thermal processing (Col. 3, Lines 25-37; Col. 9, Lines 40-45). Williams also teaches that the final thickness or amount/degree of reflow of the outer tube into the coiled structure of the lead body is dependent on temperature, time, pressure or other variable parameters of the reflow process (Paragraph 0045, 0054), and further that the thicknesses or size of the lead structures is dependent on desired stiffness/flexibility and application (Paragraph 0037-0038, 0044, 0046-0047). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the reflow process to cause a diameter of the lead body to decrease (e.g. with sufficient temperature, time, pressure or other parameters of the reflow process to achieve a particular diameter, as taught by Williams, Paragraph 0045, 0054), or to configure the reflow process to not affect a size of the coiled cable structure (e.g. since Altman et al. teaches that the helically coiled cable assembly itself would be unaffected by additional thermal processing, Col. 3, Lines 25-37; Col. 9, Lines 40-45) in the methods disclosed by Altman et al., Koger et al., and Williams in combination, since such modifications would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 12, Altman et al. discloses the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further wherein the implantable lead body may comprise multiple sheath layers (e.g. 1504, 1516, 1514, Fig. 15; 1616, 1608, Fig. 16; Col. 11, Lines 37-57), however, Altman et al. does not explicitly disclose wherein forming the implantable lead body further comprises positioning an inner sheath within a central elongate passage defined by the coiled cable assembly.  Williams teaches a method of forming a stimulation lead (Paragraph 0031, 0028, Abstract) comprising forming an implantable lead body (24, 26, 28, Fig. 2) by helically winding at least one cable about a mandrel (steps 100, 102, Fig. 8; Paragraph 0053-0054, 0007) to form a coiled cable assembly, and then positioning the coiled cable assembly within a lumen of an outer sheath (step 104, Fig. 8; Paragraph 0054, 0045) constructed of a flexible polymer material (Paragraph 0031, 0042), and additionally positioning an inner sheath (inner tubing, 54, Figs. 3, 5-7; Paragraph 0032-0033, 0055) within a central elongate passage defined by the coiled cable assembly (Paragraph 0032-0033, 0055).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an inner sheath within a central elongate passage defined by the coiled cable assembly as taught by Williams, in the stimulation lead formed by the method disclosed by Altman et al. and Koger et al. in combination, in order to provide a reduced-friction passageway for a stylet, guidewire, or other elements, and/or to provide additional structural support to the coiled cable structure, as also taught by Williams (Paragraph 0034, 0044, 0048, 0055).

Regarding Claim 13, Altman et al. discloses the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further wherein helically winding the at least one cable (204, Figs. 2-4; Col. 5, Lines 61-67; Col. 2, Lines 30-62; Col. 6, Lines 34-54) comprises helically winding the at least one cable to form a plurality of concentric loops in the coiled cable assembly (Col. 5, Lines 61-67; Col. 2, Lines 30-62; Col. 6, Lines 34-54), wherein helically winding the at least one cable comprises winding the at least one cable about the mandrel (Col. 5, Lines 61-67; Col. 2, Lines 30-62; Col. 6, Lines 34-54) such that each loop of the plurality of concentric loops is in contact with adjacent loops of the plurality of concentric loops (close wound, Col. 3, Lines 6-10; Col. 8, Lines 40-45; 1402, Fig. 14).  

Regarding Claim 14, Altman et al. discloses the method of forming a stimulation lead (Abstract; Col. 1, Lines 6-10) further wherein helically winding the at least one cable (204, Figs. 2-4; Col. 5, Lines 61-67; Col. 2, Lines 30-62; Col. 6, Lines 34-54) comprises helically winding the at least one cable to form groups of a plurality of concentric loops in the coiled cable assembly (a plurality of coiled loops, Col. 5, Lines 61-67; Col. 2, Lines 30-62; Col. 6, Lines 34-54), wherein helically winding the at least one cable comprises winding the at least one cable about the mandrel (Col. 5, Lines 61-67; Col. 2, Lines 30-62; Col. 6, Lines 34-54) such that such that each loop of the plurality of concentric loops is spaced from adjacent loops of the plurality of concentric loops (wound with space between loops, Col. 3, Lines 10-13; Col. 8, Lines 45-50; 1502, Fig. 15). However, Altman et al. does not explicitly disclose wherein each group of a plurality of loops is spaced apart from adjacent groups of loops.
Williams teaches a method of forming a stimulation lead (Paragraph 0031, 0028, Abstract) comprising forming an implantable lead body (24, 26, 28, Fig. 2) by helically winding at least one cable about a mandrel (steps 100, 102, Fig. 8; Paragraph 0053-0054, 0007) to form a coiled cable assembly (Paragraph 0005-0007, 0034-0035, 0053), 
and helically winding the at least one cable to form groups of a plurality of concentric loops (groups of two loops, 56, 58, Fig. 3A-3B, 7A-7B; Paragraph 0035; groups of four loops, 82, 84, 86, 88; Fig. 5A-5B; Paragraph 0049) in the coiled cable assembly (Paragraph 0005-0007, 0034-0035, 0053), wherein each group of a plurality of loops (groups of two loops, 56, 58, Fig. 3A-3B, 7A-7B; Paragraph 0035; groups of four loops, 82, 84, 86, 88; Fig. 5A-5B; Paragraph 0049) is spaced apart from adjacent groups of loops (adjacent groups of loops of conductors are spaced apart, see Figs. 3A-3B, 5A-5B, 7A-7B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure plurality of loops in the coiled cable assembly in the implantable lead formed by the method disclosed by Altman et al. and Koger et al. in combination to be grouped such that each group of a plurality of loops is spaced apart from adjacent groups of loops, as taught by Williams, in order to provide additional tensile strength and/or torsional stiffness of the lead structure while maintaining the flex life of the lead, as also taught by Williams (Paragraph 0046-0047). 
Response to Arguments
The Applicant's arguments filed in the Amendment filed 13 July 2022 with respect to the previous 35 USC 103 rejections of Claims 1-14 have been fully considered.
The Applicant specifically argues (Page 6-7 of Amendment) that neither of the previously cited Altman et al. nor Williams references specifically disclose the newly added limitations to Claim 1, “removing the mandrel from the coiled cable assembly while maintaining application of the tensile force on the at least one cable” and “releasing the tensile force from the at least one cable after the removal of the mandrel to allow the coiled cable assembly to release stored mechanical energy”. However, these arguments are considered moot due to the new grounds of rejection made above, with the addition of the newly cited Kroger et al. reference, which teaches these limitations in combination with the Altman et al. reference. 
The Examiner maintains that Altman et al. does disclose the method of forming a stimulation lead, including removing the mandrel from the coiled cable assembly (Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) and releasing the tensile force from the at least one cable after removal of the mandrel (removing/detaching mandrel to release coiled cable structure, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65) to allow the coiled cable assembly to release stored mechanical energy and transition from the restrained state to a second, relaxed state (stored mechanical stresses/forces from the winding are released after the detachment of the coil structure from the mandrel, Col. 6, Lines 50-54; Col. 4, Lines 1-7; Col. 2, Lines 55-58; Col. 9, Lines 15-28; Col. 10, Lines 58-65). Furthermore, Altman et al. does appear to disclose in one embodiment that the mandrel may be removed after dispersion coating, but prior to the full release of the tensile force, in that, “Dispersion coating step 804 produces a coating having a sufficient thickness to temporarily overcome the residual stresses in the coiled cables until the structure can be inserted into a preformed, biocompatible tube” (Col. 9, Lines 5-10) and “If the cables are designed to ultimately be placed inside a preformed tube, then the dispersion coating can be thinner, because the dispersion coating has to resist the residual stresses in the coiled cables only long enough to detach the coiled cables from the mandrel and place the coiled cables within the tube.” (Col. 8, Lines 18-25, emphasis added). Therefore, Altman et al. discloses that the mandrel may be removed at any time after the dispersion coating, since the coating would temporarily ‘maintain application of the tensile force on the at least one cable, and then releasing the tensile force from the at least one cable after the removal of the mandrel’ (i.e., after the insertion into the preformed tube) as required by Claim 1.
The Examiner agrees with the Applicant’s arguments (Pages 6-7 of Amendment) that however, Altman et al. does not explicitly disclose that the mandrel is removed from the coiled cable while maintaining application of the tensile force on the at least one cable, and then releasing the tensile force from the at least one cable after the removal of the mandrel. However, newly cited Koger et al. teaches these limitations. Koger et al. teaches a method of forming an elongate medical lead comprising a coiled cable assembly (Abstract), wherein at least one cable (40, Figs. 5-6) is wound about a mandrel (60, Fig. 5), wherein the mandrel is removed from the coiled cable while maintaining application of the tensile force on the at least one cable (mandrel is removed while maintaining tension with a second smaller mandrel and/or fishing line, Col. 5, Line 60-Col. 6, Line 27), and then releasing the tensile force from the at least one cable after the removal of the mandrel (release of tension to allow the inner coil to expand and interfere with outer coil, Col. 5, Line 60-Col. 6, Line 27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifically remove the mandrel from the coiled cable while maintaining application of the tensile force on the at least one cable, and then releasing the tensile force from the at least one cable after the removal of the mandrel, as taught by Koger et al., and implied as a potential alternative by Altman et al., in order to perform additional manufacturing steps that may be inhibited by the mandrel remaining in place, such as inserting the coiled structure into a preformed tube smaller than the end fixtures (see Altman et al., Col. 7, Line 60-Col. 8, Line 4) and/or to additionally tighten the coiled structure before the release of tension to insert the coil assembly within another wound coil structure (see Koger et al., Col. 5, Line 62-Col. 6, Line 27).  Therefore, Claim 1 remains rejected as described in detail above. 
No additional specific arguments were made with respect to the previous 35 USC 103 rejections of dependent Claims 2-14, nor with respect to the previously cited Williams reference. Therefore, Claims 1-14 remains rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792